UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK TUNNE,

                                Plaintiff,
                                                                   19-CV-10666 (CM)
                    -against-
                                                                   CIVIL JUDGMENT
JUDGE BRENDA S. SPEARS, ET AL.,

                                Defendants.

         Pursuant to the order issued December 19, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i)-(iii). The Court declines to exercise supplemental jurisdiction over

any state law claims that Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 20, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
